Citation Nr: 1219826	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-50 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's reports of diving to recover dead bodies from downed aircrafts and from ships involved in hostile action are consistent with the places and circumstances of his service.

2.  The Veteran has been diagnosed with PTSD.

3.  Competent medical evidence of record shows a relationship between the currently-diagnosed PTSD and the Veteran's military duties in Vietnam.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current  symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 138. 

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Here, the Veteran filed his PTSD claim in April 2008.  His representative contends that the new regulation is applicable to the instant case.  The liberalizing criteria contained in Section  3.304(f)(3) will be applied to claims for service connection for PTSD that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran asserts that he has PTSD due to his service in Vietnam.  Specifically, he maintains that, as a salvage and rescue diver in the Navy, he performed numerous dives that caused his current psychiatric problems.  He has explained that he recovered dead bodies from aircraft that were shot down and from ships that were involved in hostile action.  The Board liberally construes these statements to include the Veteran's assertions that, as a result of his military duties, he was in fear of his life from hostile military activity.  38 C.F.R. § 3.304(f)(3).  

In this regard, the Board notes that VA Fast Letter 07-04 includes PTSD as a potential long-term effect of diving and notes that potential stressors include experiencing near-death situations in accidents and witnessing the serious injury or death of co-workers, explosions, etc.

Service records indicate that the Veteran's military occupational specialty (MOS) was that of a diver second class (for which he received training in 1968) and of a draftsman.  He served onboard the USS Sioux (ATF-75) from September 1966 to September 1969.  His awards and decorations include the Vietnam Service Medal (VSM) with Bronze Star.  

The Board acknowledges that these medals are not indicative of combat service per se.  However, the Vietnam Service Medal is awarded, for example, to members of the United States Navy who served for the requisite time aboard a naval vessel that directly supported military operations in the Republic of Vietnam-or, in other words, a naval vessel operating in Vietnamese waters that was engaged in direct support of Vietnam combat operations.  [Also in this regard, the Board acknowledges that, at a July 2007 VA audiological examination, the Veteran reported serving in combat in Vietnam for 12 months.]  The Veteran's receipt of this medal, as well as the confirmation by his available service personnel records of his in-service duties as a diver, support his purported in-service stressors as a search and rescue diver who dove to recover dead bodies from downed aircrafts and from ships involved in hostile action.  

Accordingly, the Board concludes that the Veteran's in-service stressors are consistent with the places and circumstances of his service.  Thus, the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(2).

The remaining question presented is whether the Veteran's in-service stressor is of sufficient severity to warrant a valid diagnosis of PTSD that is consistent with the diagnostic criteria in the DSM-IV. 

Service treatment records (STRs) do not reflect complaints of, treatment for, or findings of PTSD.

According to post-service medical records, the first diagnosis of PTSD was made in April 2008.  VA mental health notes reflect the Veteran's report of frequent nightmares and intrusive memories of diving to recover bodies from aircraft that had been shot down while serving in Vietnam.  He complained of long-standing irritability and trouble holding a job.  He stated the he had recovered bodies from the sea floor and river bottoms in Vietnam.  He denied suicidal intent, but acknowledged having thoughts of ending his life without a specific plan.  The Axis I diagnosis was chronic PTSD.  

The Veteran maintains that he was exposed to dangerous dive circumstances and participated in the recovery of remains from aircraft shot down in Vietnam, and, while this could not be verified per se, his service records do show that he was a second class diver and served in Vietnamese waters.  Furthermore, VA providers who treated the Veteran have concluded that he has PTSD related to these stressful in-service events.  This medical evidence has probative value, and the Board has no reason to doubt it-in particular because there is no conflicting probative medical evidence.  Accordingly, service connection for PTSD is granted. 

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


